 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DMITRIY YEGOROV,                                  No. 2:19-cv-1685 MCE AC
12                       Plaintiff,
13           v.                                         ORDER
14    XAVIER BECERRA,
15                       Defendant.
16

17          Plaintiff, proceeding pro se, filed the above-entitled action. The matter was referred to a

18   United States Magistrate Judge pursuant to Local Rule 302(c)(21).

19          On November 19, 2019, the magistrate judge filed findings and recommendations herein

20   which were served on plaintiff and which contained notice to plaintiff that any objections to the

21   findings and recommendations were to be filed within fourteen days. ECF No. 6. Plaintiff has

22   not filed objections to the findings and recommendations.

23          Although it appears from the file that plaintiff’s copy of the findings and

24   recommendations was returned, plaintiff was properly served. It is the plaintiff’s responsibility to

25   keep the court apprised of his current address at all times. Pursuant to Local Rule 182(f), service

26   of documents at the record address of the party is fully effective.

27          The Court has reviewed the file and finds the findings and recommendations to be

28   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY
                                                        1
 1   ORDERED that:

 2           1. The findings and recommendations filed November 19, 2019 (ECF No. 6), are

 3   ADOPTED in full;

 4           2. Plaintiff’s Complaint (ECF No. 1) is DISMISSED for lack of subject matter

 5   jurisdiction;

 6           3. Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is DENIED as moot; and

 7           4. The Clerk of the Court is directed to close the case.

 8           IT IS SO ORDERED.

 9   Dated: February 4, 2020

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
